Citation Nr: 9926567	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-42 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left foot verruca 
plantaria, currently rated as 10 percent disabling.

2.  Entitlement to a temporary total rating for convalescence 
subsequent to June 30, 1994 following surgical procedures for 
a service-connected left foot condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
December 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and later rating decisions 
of the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied claims for an 
increased rating for service-connected plantar warts of the 
left foot and also denied entitlement to a temporary total 
rating for convalescence beyond June 30, 1994, following 
surgical procedures for left foot plantar warts.  The veteran 
has appealed these issues for favorable resolution.  

The veteran testified before an RO hearing officer concerning 
both issues on appeal in April 1996.  The claims file 
reflects that the veteran was also scheduled for a hearing 
before a member of the Board.  The Board notified the veteran 
in a January 1999 letter mailed to his last known address 
that a hearing had been scheduled for March 1999.  The claims 
file notes that the veteran failed to report for the hearing, 
although the notification letter has not been returned by the 
United States Postal Service as undeliverable.  The veteran 
has not explained his failure to report or requested 
rescheduling of the hearing.   Under these circumstances, the 
Board considers the request for a hearing to be withdrawn by 
the veteran.  See 38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claims has been obtained.

2.  The service connected left verruca plantaris is currently 
manifested by tender plantar warts on the left foot.

3.  Neither the VA outpatient treatment reports nor the 
private outpatient treatment reports for the post operative 
period indicate a need for convalescence beyond June 30, 
1994.

CONCLUSIONS OF LAW

1.  A rating higher than 10 percent for left verruca 
plantaris is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805, 7819 (1998).

2.  The criteria for a temporary total rating for 
convalescence subsequent to June 30, 1994, following surgical 
procedures for a service-connected left foot condition are 
not met.  38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.


A.  Factual Background

Review of the veteran's service medical records indicates 
that no relevant disorders were manifested at the time of his 
entrance examination.  In September 1994, he was seen for a 
plantar wart on the 5th toe near the nail.  A January 1975 
notes that he was again seen for warts.  In February 1975, 
multiple warts were removed from the foot and he was treated 
for multiple foot warts at various times during the following 
months.  A June 1995 report notes that the warts had not 
responded to treatment and a podiatry consultation was 
requested; however, there is no podiatry report of record.  A 
December 1976 separation examination report notes a history 
of "plantar warts and callus."

In December 1976, the veteran requested service connection 
for pseudo-folliculitis barbae (PFB) but he did not mention 
his plantar warts.  Nevertheless, during an April 1977 VA 
examination, he reported painful verruca plantaris.  The left 
sole was noted to have a hyperkeratotic lesion at the 5th 
metatarsal head.  The lesion was moderately tender to 
pressure.  There was a similar, but smaller tender lesion at 
the 1st metatarsal head on the left.  The relevant diagnosis 
was verruca plantaris, left, moderately severe.  In May 1977, 
the RO established service connection for verruca plantaris, 
left, and assigned a noncompensable rating.  

In February 1979, a VA examiner again noted verruca plantaris 
and reported that the 5th and 1st metatarsal heads presented 
with 1.5-cm verrucous tender callosities.  In an April 1979 
rating decision, a 10 percent rating was established.  An 
April 1981 VA examination report notes little change but an 
April 1983 VA examination reports notes three plantar warts 
on the left.  The 5th metatarsal head lesion measured 1.5 cm 
by 1.0 cm; the 1st metatarsal head lesion measure 1 cm by 1 
cm; and, a new lesion measuring 1 cm by 1 cm was reported at 
the 2nd metatarsal head.  

According to a July 1985 VA treatment report, the veteran 
requested removal of the warts.  During a December 1985 VA 
examination, the veteran reported that the warts were 
becoming painful and that he had new warts.  The examiner 
noted that four plantar warts were shown on the left and that 
one left sole wart had been operated on in October 1985 but 
that the veteran was still unable to bear weight on that 
foot.  There was a linear surgical scar over the dorsum of 
the lateral section of the left foot.  The diagnosis was 
plantar warts.  The examiner also noted the presence of right 
foot warts, a surgical scar on the right, and that the warts 
resembled callosities.  

An August 1986 VA examination report notes that three warts 
had been removed from the left foot in December 1985, but 
that they had returned.  Well-healed linear scars, not 
unsightly, were noted.  One scar was located at the dorsum of 
the left 5th metatarsal and another at the 2nd metatarsal.  At 
that time, there was a 1.5-cm by 1.5-cm plantar wart over the 
head of the 1st and 5th metatarsals on the left.  A July 1988 
VA examination report notes multiple plantar warts. 

An August 1994 RO rating decision notes that the veteran 
underwent surgery in May 1994 for plantar warts and that 
postoperative drainage continued into June 1994.  Another 
August 1994 report notes continued painful left foot lesion.

In September 1994, the RO received private medical reports 
from St. Francis Central Hospital indicating that in May 
1994, the veteran underwent ostectomy of the left 5th 
metatarsal and excision of a neuroma beneath the base of the 
5th metatarsal.  A pathology report notes a Morton's neuroma 
of the left foot; verruca vulgaris; and osteochondromatous 
exostosis, left foot.

Medical reports received from St. Francis Hospital in January 
1996 reflect that complaints of left foot pain continued 
during 1995 and 1996.  In January 1995, a partial 
exostosectomy of the left 5th toe was carried out.  In May 
1995, an ostectomy and excision of hypertrophic nerve tissue 
from the left 5th metatarsal head were performed on the left 
foot.  A December 1995 report notes deformity of the left 5th 
toe with failure of previous surgery and continued pain.  A 
distal Syme's amputation of the left 5th toe was performed at 
that time.  

In April 1996, the veteran testified before an RO hearing 
officer that he was treated for conditions affecting both 
feet during active service.  He testified that the most 
recent left foot surgery was performed in December 1995 and 
that this was for partial amputation of the left little toe.  
He stated that he was laid-up until mid-February 1996 as a 
result of that operation.  He testified that he had been 
receiving medical treatment for his left foot at St. Francis 
and at VA Medical Center, Highland Drive.  He testified to 
the effect that they amputated the little toe because of the 
plantar wart beneath it.  

An April 1996 VA examination report notes complaints of 
painful plantar lesions of both feet, left greater than 
right.  The veteran had continued enucleated plantar lesions 
of the 1st and 5th metatarsophalangeal joints on the left with 
additional lesions of the right.  There were multiple small 
plantar blisters on both feet.  The assessment was history of 
distal Syme's amputation of the left fifth toe; chronic 
enucleated lesions of both feet with possible verruca or IPK 
(intractable plantar keratosis) possibly secondary to 
bilateral calcaneus deformity greater on the left; and, acute 
tinea pedis, bilateral.  

In June 1996, the RO received VA outpatient treatment report 
covering the postoperative period of convalescence in June 
1994 and also for the next several months until February 
1995.  A report dated June 7, 1994 notes continued pain and 
some purulence discharging from the left foot.  A June 14, 
1994 report noted significant decrease in left foot pain.  
The area was noted to appear to have healed.  A July 1994 
report notes that the site had healed but that there was mild 
hyperkeratosis.  

VA saw the veteran various times during the remainder of 1996 
and during 1997 for painful feet. 

A June 1997 VA general medical examination report notes that 
the veteran complained of foot pain, bilaterally.  The 
examiner noted that two weeks earlier the veteran sustained a 
crush-type injury to the left ankle and foot.  He limped on 
the left foot because of the recent auto accident.  
Currently, there were two plantar warts on the ball of the 
left foot and one on the lateral aspect of the left big toe.  
Partial amputation of the left little toe was noted.  All 
warts were reported as having pronounced tenderness.  The 
examiner noted that the veteran reported that he last worked 
steadily in 1985 and had worked at odd jobs only during the 
most recent year.  The examiner felt that the veteran's 
ability to work at any job requiring standing longer that 15 
minutes or walking farther than 100 yards was limited due to 
his painful feet.  X-rays showed moderate degenerative 
changes of both feet with a slightly deformed and slightly 
osteoporotic left 5th metatarsal head.  

B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-594 (1995).  Where entitlement to service 
connection has already been established and an increased 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability, which has been continuously rated at any 
evaluation for 20 or more years, will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based upon fraud.  See 38 C.F.R. § 3.951(b) (1998).  The 
Board notes that the 10 percent rating for verruca plantaris 
has been in effect since February 1979 and must therefore be 
preserved, absent a showing of fraud.  

The Board will address whether a schedular increase is 
warranted, the applicability of other diagnostic codes that 
potentially may be available, and whether the criteria for 
assignment of an extra-schedular evaluation for overall 
disability due to left verruca plantaris are met.

The claims folder reveals that the veteran's service-
connected left verruca plantaris was formerly rated under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806, for a 
disability comparable to eczema.  The most recent rating 
decision indicates that the left foot disability has been 
recoded under 7899-7819 to reflect a disability comparable to 
new benign skin growths.  The most recent clinical evidence 
shows that the veteran had tender plantar warts on the left 
and well-healed postoperative scars.  Partial amputation of 
the left 5th toe is also shown, but is attributed to bone 
deformity.  The Board notes that service connection has been 
denied for pes planus.  Any remaining left foot symptoms were 
attributed to a recent non-service-connected crushing-type 
injury to the left ankle and foot.

38 C.F.R. § 4.118 Diagnostic Code 7819 provides that benign 
new growths of the skin are to be rated for disfigurement, 
and etc., as would scars.  

Superficial scars that are poorly nourished or subject to 
repeated ulceration and also scars that are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  Scars may also be rated on limitation of function.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998).  

The Board notes that the 10 percent rating assigned comports 
with the intent of Diagnostic Code 7804, which authorizes 
compensation at the 10 percent level for tender and painful 
scars.  In view of the nature of the veteran's plantar wart 
disability, other potentially available diagnostic codes have 
also been considered.  This disability could also be rated by 
reference to DC 5279 (anterior metatarsalgia) because the 
location and symptoms are very similar.  However, the maximum 
schedular rating is, again, 10 percent, so a higher rating is 
not available under this DC.

The Board notes that the service-connected left verruca 
plantaris does not reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  Neither has the 
disability been shown to cause frequent periods of 
hospitalization beyond what has been compensated under 
38 C.F.R. § 4.30 or to otherwise render impractical the 
application of the regular schedular standards.  Although a 
VA medical examiner has reported that the veteran would have 
difficulty doing most any job requiring standing or walking 
because of foot pain, the Board notes that the veteran 
carries diagnoses of significant foot disorders due to non-
service-connected disability.  In the absence of evidence of 
such factors as those noted above, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Temporary Total Rating for Convalescence

The veteran's claim for a temporary total rating for 
convalescence subsequent to June 30, 1994, following surgical 
procedures for a service-connected left foot condition is 
well grounded, meaning that it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further duty to assist the veteran is 
required under VA's duty to assist.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
§ 3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.  
Total ratings will be assigned under this section if 
treatment of a service connected disability resulted in:  

(1) Surgery necessitating at least one month of 
convalescence; 

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 

(3) Immobilization by cast, without surgery, of one major 
joint or more.  

See 38 C.F.R. § 4.30 (1998).

The evidence of record indicates that the veteran was 
admitted to St. Francis Hospital on May 5, 1994 for excision 
of a neuroma under the left 5th metatarsal and excision of a 
(service-connected) lesion under the left 5th metatarsal 
base.  Crutches and a wooden shoe were issued.  Post-
operative treatment continued in June 1994.  A St. Francis 
Hospital report dated June 22, 1994 notes extreme pain at the 
left 5th and 1st metatarsals.  A June 23, 1994 report notes 
that the veteran had been working and that he had poor foot 
hygiene.  He complained of pain at the 2nd and 3rd metatarsals 
on the left.  

VA treatment reports dated from June 1994 to April 1996 note 
treatment at various times subsequent to the May 1994 
surgery.  A report dated July 12, 1994 notes tender sub 5th 
left operative site healed with mild hyperkeratosis, no 
infection, and scar tissue formation.  An August 1994 report 
notes a painful plantar lesion.  

In December 1994, the veteran reported that he was on 
crutches until August 1994 as a result of the May 1994 foot 
surgery.  

A private X-ray report, dated in December 1994, indicates 
that the veteran had a fractured left 5th metatarsal.  The 
fracture was felt to be more recent than June 1994.  He 
underwent partial exostosectomy of the lateral distal aspect 
of the left 5th phalanx in January 1995.  A December 1995 
report notes that the previous surgery was unsuccessful and 
that surgery was again performed December 1995 for distal 
amputation. 

In March 1995, the veteran requested a temporary total rating 
for a period from January 26, 1995 to March 28, 1995 for 
convalescence from surgery necessitated by complications of 
service-connected left foot conditions.  

In March 1996, the RO issued a rating decision denying a 
temporary total rating for a convalescence period beyond June 
30, 1994.  The decision notes that the December 1995 surgery 
was for non-service-connected conditions.

In April 1996 the veteran testified that he was laid up until 
mid-February 1996 as a result of this surgery.

The claims folder suggests that all the available medical 
evidence has been obtained for the post-surgery recovery 
period.  The evidence of record does not contain a specific 
notation concerning when the veteran was able to return to 
work following his May 1994 surgery.  One report dated in 
June 1994 indicates that the veteran was working again; 
however, according to a claim for service connection for a 
right foot condition submitted in 1997, the veteran indicated 
that he had been totally disabled from working since 1992.  
In any event, the medical evidence does not suggest to the 
Board that any of the criteria for a temporary total rating 
existed beyond June 30, 1994.  Clinical records beyond June 
30, 1994, reflect that the only service-connected post-
operative residuals shown were tender lesions and 
hyperkeratosis on the left foot.  Incompletely healed 
surgical wounds, or other symptoms approximating this 
condition, were not shown.  Although the veteran testified 
that he was on crutches following these surgeries, the 
medical evidence did not demonstrate a need for crutches.  
Amputation, therapeutic immobilization, application of a body 
cast, house confinement, or the need for a wheel chair was 
not shown.  

Concerning the two surgeries performed since the May 1994 
surgery, the RO did not find them to be related to service 
connected conditions.  In any event, these two surgeries do 
not appear to have required any compensable convalescent 
period of recovery under 38 C.F.R. § 4.30.  Under these 
circumstances, the Board finds that the veteran is not 
entitled to a temporary total rating under 38 C.F.R. § 4.30 
for any period beyond June 30, 1994.  



ORDER

1.  The claim for an increased rating for left foot verruca 
plantaria is denied.

2.  The claim for a temporary total rating for convalescence 
subsequent to June 30, 1994 following surgical procedures for 
a service-connected left foot condition is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

